UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 28, 2011 (Date of earliest event reported) GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in charter) Delaware 06-0868496 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Commission File Number 1-12879 One Rockefeller Plaza, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement The information set forth in Item 2.03 below regarding new financial obligations is incorporated by reference into this Item 1.01. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On April 28, 2011, Griffin Land & Nurseries, Inc. (“Griffin” or “Registrant”) closed on a $12.5 million revolving line of credit (the “2011 Credit Line”) with Doral Bank.The 2011 Credit Line has a two-year term, and may be extended an additional year by Griffin.The 2011 Credit Line is collateralized by several of Griffin’s office/flex buildings in Griffin Center and Griffin Center South and has an interest rate at the greater of prime plus 1.5% or 5.875%.Under the terms of the 2011 Credit Line, the ratio of the net operating income, as defined in the agreement, of the buildings that collateralize the 2011 Credit Line to the interest, as defined in the agreement, under the 2011 Credit Line, must be no less than 1.25. Attached as Exhibit 99.1 to this Current Report is the Registrant’s May 2, 2011 press release announcing the 2011 Credit Line, which is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit 99.1:Registrant’s May 2, 2011 Press Release (attached hereto). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRIFFIN LAND & NURSERIES, INC. By: /s/ Anthony J. Galici Anthony J. Galici Vice President, Chief Financial Officer and Secretary Dated:May 2, 2011
